Citation Nr: 1335409	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Sister



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in May 2012.  

The issues of entitlement to service connection for a cervical spine disability (on de novo review) and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1973 rating decision denied the Veteran service connection for a neck condition, based essentially on findings that the Veteran sustained an injury prior to service, and there was no evidence of aggravation of the pre-existing condition; a November 1975 decisional letter continued to deny the claim.  

2.  Evidence received since the May 1973 rating decision, and the November 1975 administrative decision, relates to an unestablished fact necessary to substantiate the claim for a cervical spine disability, and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The May 1973 rating decision, and the November 1975 decisional letter, that denied service connection for a neck condition are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the claim of entitlement to service connection for a cervical spine disability.  As this represents a complete grant of this aspect of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a May 1973 rating decision denied the Veteran's claim for service connection for a neck condition essentially based on findings that the Veteran sustained an injury prior to service, and there was no evidence of aggravation of the pre-existing condition.  He did not appeal this decision and, as such, it became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Such decisions were continued in an unappealed November 1975 decisional letter.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a neck condition was received prior to the expiration of the appeal period stemming from the May 1973 rating decision or the November 1975 decisional letter.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Veteran's service treatment records include a pre-enlistment report dated in August 1972 that found the neck and spine were normal on clinical evaluation; although the Veteran complained of recurrent back pain and a skull fracture as a result of a car accident two months earlier.  In November 1972, he was seen for a complaint of neck pain; physical examination was negative.  In January 1973, he complained of chronic neck pain, and it was noted that he had old trauma to the area.  An orthopedic clinic report found he had slight scoliosis of the cervical spine.  The impression was cervical spasm, and the plan was a cervical collar.  X-rays of the cervical spine revealed scoliosis, noted to be unchanged since October 1972.  In October 1975 correspondence, the Veteran stated that he had occasional stiffness or immobility of the neck.  He indicated that it began after an automobile accident in 1969, and that during training at Ft. Leonard Wood, he injured his neck again in November 1972, causing the recurrence of his previous cured neck condition.  

The evidence added to the record since the May 1973 rating decision and the November 1975 decisional letter includes private treatment records, and specifically a March 2012 cervical spine MRI that found moderate multiple level cervical spondylosis with central canal stenosis at C5-C6 and moderate to severe neural foraminal narrowing at multiple levels, most prominent being C5-C6 and C6-C7.  A May 2012 private treatment record noted that there was no evidence on radiographic studies consistent with scoliosis.  

Other evidence includes the testimony at the May 2012 Travel Board hearing, where it was reported that while the Veteran was going through an obstacle course during basic training, in the process of coming down a wall, another soldier above him who weighed over 300 pounds lost his grip and landed on him, injuring his neck and his back.  The Veteran's sister testified that she remembered when she was 11 at the time of the event that he called home to let his parents know he had been injured.  The Veteran also testified that his injuries had been ongoing and have worsened since the injury during service.  In addition, the Veteran denied being involved in any type of motor vehicle accident or suffering an injury to his neck prior to his active service.  

As noted above, the Veteran's testimony that he has had neck problems since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  When considered with the private treatment records noting disability not identified when the claim was last considered, it satisfactorily relates to an unestablished fact necessary to substantiate the claim, and is neither cumulative nor redundant; i.e., the current disability could be independent of any pre-service impairment and a consequence of a separate in-service injury.  As the Board finds that the additional medical records and the Veteran's testimony are new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  Accordingly, the claim of service connection for a cervical spine disability is reopened, and to this extent, the appeal is granted.  


ORDER

New and material evidence having been presented, the Veteran's claim of service connection for a cervical spine disability is reopened, and to this extent, the appeal is granted.  


REMAND

Although the Veteran's cervical spine disability claim is reopened, additional development of that issue, as well as the lumbar spine disability issue, is necessary.  

In this regard, there is an obvious question as to the extent of any pre-service injury, and whether the in-service complaints represent on-going problems from that injury, or are independent of it.  Likewise, there is evidence of post service injuries, raising a question as to whether current disability is due to these post-service events.  

In these circumstances, the Veteran should be afforded a VA examination to determine the nature of his current cervical and lumbar spine disabilities, and to obtain an opinion as to their possible relationship to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination to determine the nature of his cervical and lumbar spine disabilities and to obtain an opinion as to whether such disabilities are related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any cervical and lumbar spine disabilities identified.  For each diagnosed disability, the examiner should provide an opinion that responds to the following: 

(a) Is it clear an unmistakable that any cervical and/or lumbar spine disability existed prior to service?  
(b) If the answer to (a) is yes for any diagnosed cervical or lumbar spine disability, is it clear and unmistakable that the pre-service disability underwent an increase in severity beyond its natural progression during service.  
(c) If the answer to (a) is no for any diagnosed cervical or lumbar spine disability, is it at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's active service/complaints therein?  

The examiner's report should set forth all examination findings, and include a complete rationale for all opinions and conclusions reached, citing to supporting factual data and/or medical texts/treatises as appropriate.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

2. Then readjudicate the issues on appeal (including service connection for a cervical spine disability based on de novo review).  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


